EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Joel Bradley on December 14th, 2021.
The application has been amended as follows: 


1. 	(Currently Amended) A method comprising, by a computer system:
	receiving a first input from a first passenger of an autonomous vehicle, the first input including first feedback relating to a first portion of a first trip performed by the autonomous vehicle with the first passenger;
	receiving a second input from a second passenger of an autonomous vehicle, the second input including second feedback relating to a , wherein the first portion of the first trip and the first portion of the second trip include a same location;
	receiving sensor data from the autonomous vehicle relating to the first portion of the trip; and
	updating an artificial intelligence (AI) model used by the autonomous vehicle for navigation based on the first feedback, the second feedback, and the sensor data.

2. 	(Canceled) 

3. 	(Previously Presented) The method of claim 1, wherein updating the artificial intelligence (AI) model comprises updating the AI model using a deep reinforcement learning algorithm.



5. 	(Previously Presented) The method of claim 1, wherein the first input includes a report of a lane deviation.

6. 	(Previously Presented) The method of claim 1, wherein the first input includes a report of a deviation during a turn.

7. 	(Previously Presented) The method of claim 1, wherein receiving the first input comprises receiving the first input from a mobile device of the passenger.

8. 	(Previously Presented) The method of claim 7, wherein receiving the first input comprises receiving a user selection of one or more locations on a map displayed on the mobile device and an indication that the one or more locations correspond to at least one of a road anomaly and a driving anomaly.

9. 	(Original) The method of claim 1, wherein the sensor data includes outputs of at least one of a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, and one or more cameras.

10. (Previously Presented) The method of claim 1, further comprising:
	receiving, by a controller of the autonomous vehicle, outputs of one or more sensors; and
	autonomously driving, by the controller, the autonomous vehicle using the outputs processed according to the artificial intelligence (AI) model.

11. (Currently Amended) A system comprising one or more processing devices and one or more memory devices operably coupled to the one or more processing devices, the one or more memory devices storing executable code effective to cause the one or more processing devices to:

	receive a second input from a second passenger of an autonomous vehicle, the second input including second feedback relating to a , wherein the first portion of the first trip and the first portion of the second trip include a same location;
	receive sensor data from the autonomous vehicle relating to the first portion of the trip; and
	update an artificial intelligence (AI) model used by the autonomous vehicle for navigation based on the first feedback, the second feedback, and the sensor data.
12. (Canceled) 

13. (Previously Presented) The system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to update the artificial intelligence (AI) model by updating the AI model using a deep reinforcement learning algorithm.

14. (Previously Presented) The system of claim 11, wherein the first input includes a report of a driving anomaly.

15. (Previously Presented) The system of claim 11, wherein the first input includes a report of a lane deviation.

16. (Previously Presented) The system of claim 11, wherein the first input includes a report of deviation during a turn.

17. (Previously Presented) The system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to receive the first input by receiving the first input from a mobile device of the passenger.

18. (Previously Presented) The system of claim 17, wherein the executable code is further effective to cause the one or more processing devices to receive the first input by receiving a user selection 

19. (Original) The system of claim 11, wherein the sensor data includes outputs of at least one of a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, and one or more cameras.

20. (Previously Presented) The system of claim 11, further comprising the autonomous vehicle comprising a controller, the controller being programmed to:
	receive outputs of one or more sensors; and
	autonomously drive the autonomous vehicle using the outputs processed according to the artificial intelligence (AI) model.

21. (Previously Presented) The method of claim 1, wherein the first feedback and the second feedback indicate a negative experience in the first trip and second trip associated with the first portion, wherein the negative experience includes an action taken by the autonomous vehicle at the first portion or an external condition at the first portion.

22.	(Previously Presented) The method of claim 21, wherein updating an artificial intelligence (AI) model further includes reinforcing the AI model to avoid the action taken by the autonomous vehicle at the first portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by the applicant when read in light of the specification.
Regarding Claim 1:
	Prokhorov discloses:
A method comprising, by a computer system: receiving a first input from a first passenger of an autonomous vehicle, the first input including first feedback relating to a first portion of a first trip performed by the autonomous vehicle with the first passenger.  Paragraph [0015] describes that the inventions involve a vehicle control system configured for autonomous control of at least a portion of a vehicle.  Paragraph [0044] describes that during a driving trip, the vehicle control system 12 prompts the occupant for ride quality feedback.  Additionally, the vehicle control system 12 can also receive occupant-initiated ride quality feedback.  Based on this input, the control scheme can be revised based on the feedback.  This is equivalent to the claim because the user can input feedback to the vehicle control system at any point during a trip, including at a first portion of a first trip.
receiving sensor data from the autonomous vehicle relating to the first portion of the trip.  Paragraph [0038] describes telematics devices that can receive vehicle driving data from vehicle sensors 26.
Prokhorov teaches an autonomous vehicle but does not teach a second passenger.
Prokhorov and Lambert teach:
performed by the autonomous vehicle with the second passenger.  Paragraph [0044] of Prokhorov describes that during a driving trip, the vehicle control system 12 prompts the occupant for ride quality feedback.  Additionally, the vehicle control system 12 can also receive occupant-initiated ride quality feedback.  Based on this input, the control scheme can be revised based on the feedback.  This is equivalent to the claim because the user can input feedback to 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov to incorporate the teaching of Lambert to show a second passenger.  One would have been motivated to do so in order to achieve a certain customer rating ([0043] of Lambert).
Prokhorov and Lambert do not teach an artificial intelligence (AI) model used by the autonomous vehicle.
	Kovtun teaches:
and updating an artificial intelligence (AI) model used by the autonomous vehicle.  Paragraph [0098] describes an AI training module 3020E that may have integrated artificial intelligence elements including neural networks.  This training module is modified using the sensor data analysis module 3020A, the path planning module 3020B, the motor control module 3020C, and the peripheral control module 3020D.  Additionally, training data may include information direct to “sensor data, pathing plans used, control commands used, and user 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Prokhorov and Lambert to incorporate the teachings of Kovtun to show an artificial intelligence (AI) model used by the autonomous vehicle.  One would have been motivated to do so to optimize their computation speed, accuracy, and other performance measures.
	Prokhorov, Lambert, and Kovtun teaches:
for navigation based on the first feedback, the second feedback, and the sensor data.  Paragraph [0044] of Prokhorov describes that during a driving trip, the vehicle control system 12 prompts the occupant for ride quality feedback.  Additionally, the vehicle control system 12 can also receive occupant-initiated ride quality feedback.  Based on this input, the control scheme can be revised based on the feedback.  This is equivalent to the claim because the user can input feedback to the vehicle control system at any point during a trip, including at a first portion of a first trip.  Paragraph [0038] of Prokhorov describes telematics devices that can receive vehicle driving data from vehicle sensors 26.  Paragraph [0020] of Lambert describes a request for a second pickup that includes a second pickup location and a second destination.  Paragraph [0023] of Lambert describes a server that determines whether two requested rides are similar enough to be combined by estimating a time for the desired rides for the first rider and second rider individually and for the combined ride for each rider.  Paragraph [0042] of Lambert describes that the rider rates the driver after being dropped off.  This is 
	However, the prior art of record fails to teach:
receiving a second input from a second passenger of an autonomous vehicle, the second input including second feedback relating to the first portion of a second trip, wherein the first portion of the first trip and the first portion of the second trip include a same location.  Paragraph [0020] of Lambert describes a request for a second pickup that includes a second pickup location and a second destination.  Paragraph [0023] of Lambert describes a server that determines whether two requested rides are similar enough to be combined by estimating a time for the desired rides for the first rider and second rider individually and for the combined ride for each rider.  Paragraph [0042] of Lambert describes that the rider rates the driver after being dropped off.  However, this is allowable because Lambert fails to teach that the first trip and the second trip share a same location.
	Claims 1, 3-11, and 13-22 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon (US Patent No: 10,423,991 B1): A network system provides interventions to providers to reduce the likelihood that its users will experience safety incidents. The providers provide service to the users such as transportation. Providers who are safe and have positive interpersonal behavior may be perceived by users as high quality providers. However, other providers may be more prone to cause safety incidents. A machine learning model is trained using features derived from service received by users of the network system. Randomized experiments and trained models predict the effectiveness of various interventions on a provider based on characteristics of the provider and the feedback received for the provider. As interventions are sent to providers, the change in feedback can indicate whether the intervention was effective. By providing messages proactively, the network system may prevent future safety incidents from occurring.
Chheda et al. (US Patent No: 10,212,536 B2): A system can receive a request for a transport service from a first device. The request can include a user identifier associated with a first user of the first device, contact information associated with a second user, and a pickup location information. The system can make a determination whether a user account associated with the second user is stored in a user database using the contact information in the request. Based on the determination, the system can select a messaging protocol to transmit data to a second device associated with the contact information. The system can transmit a message corresponding to the transport service to the second device using the selected messaging protocol.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY KHANDPUR/Examiner, Art Unit 3665